DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation - 35 USC § 112(f)/6th ¶
The following is a quotation of 35 U.S.C. 112(f)/6th ¶ (hereinafter 112(f)):
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office Action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-8, 16-18, 22-25, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang '876 (US 2007/0152876 A1), where Wang '878 (US 2007/0152878 A1) is incorporated-by-reference into Wang '876 in ¶22.
In regard to claim 1, Wang '876 discloses:
setting a timer to time a duration (¶22; ¶36; Wang '878: 302, Fig. 3 and ¶33) [where Wang '878 explains that the 732 second duration was set prior to the duration]; 
measuring temperature changes of an oscillator used as a source for the timer during the duration (¶35); 
determining frequency changes of the oscillator that occurred during the duration based on the temperature changes (¶35); and 
determining the timing error of the timer while timing the duration based on the frequency changes of the oscillator (¶35-36).
In regard to claim 16, Wang '876 discloses:
means for setting a timer to time a duration (¶22; ¶36; Wang '878: 302, Fig. 3 and ¶33) [where Wang '878 explains that the 732 second duration was set prior to the duration]; 
means for measuring temperature changes of an oscillator used as a source for the timer during the duration (¶35); 
means for determining frequency changes of the oscillator that occurred during the duration based on the temperature changes (¶35); and 
means for determining a timing error of the timer while timing the duration based on the determined frequency changes of the oscillator (¶35-36).
In regard to claim 23, Wang '876 discloses:
a non-transitory computer-readable storage medium comprising code, which, when executed by a processor (113, Fig. 1-2) [where a processor inherently includes associated memory], causes the processor to perform operations for adjusting a timing error in a mobile device, the non-transitory computer-readable storage medium comprising: 
code for setting a timer to time a duration (¶22; ¶36; Wang '878: 302, Fig. 3 and ¶33) [where Wang '878 explains that the 732 second duration was set prior to the duration]; code for measuring temperature changes of an oscillator used as a source for the timer during the duration (¶35); 
code for determining frequency changes of the oscillator that occurred during the duration based on the temperature changes (¶35); and 
code for determining the timing error of the timer while timing the duration based on the frequency changes of the oscillator (¶35-36).
In regard to claims 2, 17, and 24, Wang '876 further discloses determining an actual duration by adjusting the duration based on the determined timing error (¶40).
In regard to claims 3, 18, and 25, Wang '876 further teaches locating a satellite based on the actual duration (¶47) [where if the sleep duration is accurate enough, the pseudorange can be calculated using the previously stored ephemeris data to get the position of the satellite; and where the actual sleep duration was calculated in ¶40].
In regard to claim 7, 22, and 28, Wang '876 further discloses the duration corresponds to a time of a sleep mode of the mobile device (¶35).
In regard to claim 8, Wang '876 further discloses entering into the sleep mode after the setting of the timer; and waking up from the sleep mode after the timer finishes timing the duration (¶35-36; Wang '878: 302, 303, 308, Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 9-12, 14-15, 19, 21, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang '876, as applied to claims 1, 16, and 23, above, and further in view of Shohara (US 6,473,607 B1).
In regard to claims 4, 19, and 26, Wang '876 further discloses a temperature calibration table (¶34-38).
Wang '876 fails to disclose storing the measured temperature changes in a memory; and filtering the stored temperature changes.
Shohara teaches:
storing the measured temperature changes in a memory (col. 9, lines 43-51; col. 18, lines 17-24); and 
filtering the stored temperature changes (col. 18, lines 29-34) [where the temperature changes are filtered by age].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to fill in  temperature calibration table entries that have not yet been filed in, and to ensure correct entries by removing entries that may be incorrect due to age.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that temperature calibration table entries that have not yet been filed in are filled in, and entries that may be incorrect due to age are removed.
In regard to claims 6 and 21, Wang '876 further discloses a temperature sensor (¶35).
Wang '876 fails to disclose the temperature changes are measured by a thermistor.
Shohara teaches a known temperature sensor is a thermistor (col. 18, lines 12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the temperature sensor of Wang '876.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the temperature sensor is implemented.
In regard to claim 9, Wang '876 discloses:
an oscillator (TXCO, 101, Fig. 1-2); 
a timer coupled to the oscillator to receive oscillation signals from the oscillator (¶22; Wang '878: 302, 303, 308, Fig. 3 and ¶33); 
a temperature sensor coupled to the oscillator to measure temperature changes of the oscillator (¶35); and 
a processor (113, Fig. 1-2) configured to: 
set the timer to time a duration (¶22; ¶36; Wang '878: 302, Fig. 3 and ¶33) [where Wang '878 explains that the 732 second duration was set prior to the duration]; 
determine frequency changes of the oscillation signals from the oscillator that occurred during the duration based on the measured temperature changes that occurred during the duration (¶35); and 
determine a timing error of the timer that occurred while timing the duration based on the determined frequency changes of the oscillator (¶35-36).
Wang '876 fails to disclose the temperature changes are measured by a thermistor.
Shohara teaches a known temperature sensor is a thermistor (col. 18, lines 12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the temperature sensor of Wang '876.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the temperature sensor is implemented.
In regard to claim 10, Wang '876 further discloses the processor is configured to determine an actual duration by adjusting the duration based on the determined timing error (¶40).
In regard to claim 11, Wang '876 further discloses a navigation engine configured to locate a satellite based on the actual duration  (¶47) [where if the sleep duration is accurate enough, the pseudorange can be calculated using the previously stored ephemeris data to get the position of the satellite; and where the actual sleep duration was calculated in ¶40].
In regard to claim 12, Shohara further discloses the processor is configured to store the measured temperature changes in a memory (col. 9, lines 43-51; col. 18, lines 17-24) and filter the stored temperature changes (col. 18, lines 29-34) [where the temperature changes are filtered by age].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to fill in  temperature calibration table entries that have not yet been filed in, and to ensure correct entries by removing entries that may be incorrect due to age.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that temperature calibration table entries that have not yet been filed in are filled in, and entries that may be incorrect due to age are removed.
In regard to claim 14, Wang '876 further discloses the duration corresponds to a time of a sleep mode of the mobile device (¶35).
In regard to claim 15, Wang '876 further discloses the processor is configured to enter the mobile device into the sleep mode after setting the timer and wake up the mobile device from the sleep mode after the timer has finished timing the duration (¶35-36; Wang '878: 302, 303, 308, Fig. 3).



Claims 5, 13, 20, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang '876 and Shohara, as applied to claims 4, 12, 19, and 26, above, and further in view of Buhler (EP 3056865 B1).
Wang '876 and Shohara fail to teach ignoring the stored temperature changes if a change in the temperature changes exceeds a predetermined threshold.
Buhler teaches ignoring the stored temperature changes if a change in the temperature changes exceeds a predetermined threshold (col. 2, lines 51-55) [where the claimed predetermined threshold is the disclosed threshold plus the value considered a significant overshoot, where one of ordinary skill in the art before the effective filing date of the invention would recognize that, to implement determining a significant overshoot, it must be performed quantitatively].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to not use an incorrect temperature measurement when the temperature sensor is malfunctioning.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that an incorrect temperature measurement is not used.

The following reference(s) is/are also found relevant:
	Gronemeyer (WO 03/038464 A2), which teaches an oscillator (302, Fig. 3); a processor (210, Fig. 3); a temperature sensor (308, Fig. 3); a timer (324, Fig. 3); setting a timer to time a duration (p. 7, lines 3-10; p. 18, lines 16-24; p. 20, line 25 to p. 21, line 5); measuring temperature changes of an oscillator used as a source for the timer during the duration (408, 410, Fig. 4A; col. 25, lines 6-22); determining frequency changes of the oscillator that occurred during the duration based on the temperature changes (p. 14, lines 10-28; p. 17, line 16 to p. 18, line 5; p. 24); and determining the timing error of the timer while timing the duration based on the frequency changes of the oscillator (414, Fig. 4A).
Gildea (US 5,854,605 A), which teaches locating a satellite based on an actual duration of a sleep interval based on a time error that is based on a frequency change that is based on a temperature change during the sleep interval (122 to 142, 152, Fig. 3B; 164, Fig. 3C).
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648